DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US 2013/0224430) [IDS dated: 06/09/2019], herein Chapman, in view of Ono (JP 2000279729 A).
The examiner has previously provided a machine translation of JP 2000279729 A.  The citations herein refer to the provided translation.

In regards to claim 1, Chapman teaches an outer layer applied to the circumferential surface of an extruded ceramic honeycomb body [Abstract, 0003, 0007-0008, 0021-0023].  The honeycomb structure comprises cells including intersecting porous walls which extend axially between opposing end faces [0007, 0020, Figs, 1-2].  The cells form channels for a fluid flow path [0020, Figs. 1-2].   The outer layer comprises an inorganic filler and a crystalline inorganic fibrous material as a cement mixture [0007-0008].  The inorganic filler material is ground cordierite, a ceramic [0043].  The inorganic filler has a bimodal distribution of particle size [0046, 0050].    The crystalline inorganic fibrous material is wollastonite, a ceramic [0041].  The average 
Chapman does not teach the maximum height roughness, Rz, of the coating.
Ono teaches a porous ceramic honeycomb filter for exhaust gas [0003-0004, 0012].  
Ono teaches that the ceramic filter has a surface roughness Rz of 10 to 100 microns on the outer peripheral surface of the filter [0010].  Ono expressly teaches that by setting the surface roughness Rz of the outer peripheral surface of the filter within the Rz of 10 to 100 microns the surface is suitable for anchoring for adhesive bonding and is less likely to be destroyed when a large back pressure is applied [0015].  This overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have used the Rz of the outer coating in the range as taught by Ono as the Rz of the outer coating of Chapman.  One would have been motivated to do so as Ono teaches the range leads to a surface is suitable for anchoring for adhesive bonding and is less likely to be destroyed when a large back pressure is applied for applications in which additional material needs to be adhered to the surface of the honeycomb.   Additionally, one would have been motivated to do so as Ono teaches this a conventionally known range for Rz of the outer coating for adhesive anchoring and thus one would have had a reasonable expectation of success.  Thus modified Chapman meets the claim requirements.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

 	In regards to claim 2, Chapman further teaches the particle distribution have a D50 or local maximum in the range 10 to 50 microns and a second D50 or local maximum in the 150 to 250 microns [0046].  These ranges are encompassed in the claimed ranges.

In regards to claim 3, Chapman further teaches the crystalline inorganic fibrous material is wollastonite, a ceramic [0041, claim 8].  

In regards to claim 4, Chapman further teaches the inorganic filler material is ground cordierite, a ceramic and is bimodal in size distribution [0043, 0046]

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Oshimi (US 2006/0019061) in view of Okazaki (US 2010/0009117) and in view of Ono (JP 2000279729 A).
The examiner has previously provided a machine translation of JP 2000279729 A.  The citations herein refer to the provided translation.

In regards to claim 1, Oshimi teaches a porous ceramic honeycomb filter [Abstract, 0242 -0243].  The honeycomb is formed via extrusion [0167].  The honeycomb structure has porous walls forming cells that extend from one face to the opposite face of the structure forming a fluid flow path [0005-0006, 0032-0034, Figs. 1-a first ceramic particle), and a ceramic silica sol (i.e., a second ceramic particle) [0243].  The average fiber length is 5 to 100 microns [0243].  This overlaps the claimed range.  The ceramic carbide has an average particle diameter of 0.3 microns [0243].   Oshimi does not teach the particle size of the silica used in the sol.
Okazaki teaches a ceramic honeycomb structure with an outer peripheral coating [0012].  The coating material comprises ceramic particles and colloidal silica [0014].
Okazaki expressly teaches the average particle size of the silica is 4-60 nm [0014].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have used the silica with the average particle size of 4-60 nm range as taught by Okazaki as silica in the outer coating of Oshimi.  One would have been motivated to do so as Okazaki teaches this a conventionally known range for the average particle size of silica used in an outer coating of a honeycomb and thus one would have had a reasonable expectation of success.  Thus modified Oshimi has a coating comprising two different ceramic particles with two different average particle diameters which result in a ceramic mixture with a particle distribution having at least two local maximum values.
Modified Oshimi does not teach the maximum height roughness, Rz, of the coating.
Ono teaches a porous ceramic honeycomb filter for exhaust gas [0003-0004, 0012].  

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have used the Rz of the outer coating in the range as taught by Ono as the Rz of the outer coating of modified Oshimi.  One would have been motivated to do so as Ono teaches the range leads to a surface is suitable for anchoring for adhesive bonding and is less likely to be destroyed when a large back pressure is applied for applications in which additional material needs to be adhered to the surface of the honeycomb.  Additionally, one would have been motivated to do so as Ono teaches this a conventionally known range for the Rz of the outer coating for adhesive anchoring and thus one would have had a reasonable expectation of success.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claim 3, Oshimi teaches ceramic fibers are alumina silicate and thus is a crystalline inorganic fiber [0242].


Response to Arguments
Applicant's arguments filed 01/27/2021 have been fully considered but they are not persuasive. 
Applicant primarily argues that “ the PTO asserted that Ono discloses a ceramic honeycomb structure having a surface roughness Rz in the range of from 10 to 100 µm (see Ono, paragraphs [0010] and [0015]). The PTO then asserted that it would have been obvious for a person of ordinary skill in the art to modify the circumferential coating layer of Chapman based on the teachings of Ono, in order to provide a surface that is suitable for anchoring for adhesive bonding and is less likely to be destroyed when a large back pressure is applied. 
The PTO's assertion is incorrect because the asserted maximum height roughness Rz of 10 to 100 µm disclosed in Ono is the surface roughness of the outer peripheral surface of an uncoated honeycomb segment, which is then coated with an adhesive (i.e., a coating layer) before bonding together with additional honeycomb segments to produce a honeycomb structure (see Ono, paragraph [0050], and Fig. 4, reference item 9c, for example). Therefore, if a person of ordinary skill in the art were to consider modifying the invention of Chapman based on Ono, that person would have formed the outer peripheral surface of the honeycomb segments used to form the honeycomb structure to have a surface roughness of 10 to 100 µm, and then coated the circumferential surface of the honeycomb structure with the circumferential coating layer disclosed in Chapman. “

	It is noted that prior art is relevant for all it contains and for all that would have reasonably suggested to one or ordinary skill in the art.  See MPEP 2123 (I).  Thus Ono discloses a surface roughness that is suitable for anchoring for adhesive bonding that is less likely to be destroyed when a large back pressure is applied.  One of ordinary skill in the art would appreciate that this roughness would be appropriate for any surface requiring adhesive bonding including the outer circumferential coating as set forth in the rejection.  Thus applicant arguments are not persuasive and the rejections remain as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019.  The examiner can normally be reached on Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/ELIZABETH COLLISTER/Examiner, Art Unit 1784